Lewis, J.
From a review of the record and an inspection of the diagram contained therein, we think the mayor was authorized in the conclusion he reached, that the applicant was seeking one license for two places of business. If the contention of the plaintiff in error be correct, that the establishment in question is only one barroom or saloon, then it is possible for one to have a line of saloons extending from one end of the block to the other, with different front openings, separate counters and barroom appurtenances for each; and simply by opening a passageway between the houses and having one set of books, he could denominate it one place of business, and obtain *655a license therefor accordingly. By the same process of reasoning, he could in one house open a barroom in the basement, one on the ground floor and one on a floor above, provided he kept one set of books, and free passage could be had from one floor to the other by stairways. From the record before us we think that the inference is legitimate that the arrangement of plaintiff’s business in these rooms or houses under the management of one set of clerks and one bookkeeper was a mere device to make that appear as one saloon which in point of fact was two. Judgment affirmed.

All the Justices concurri/ng.